85248: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-28875: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85248


Short Caption:WHITFIELD VS. NEV. STATE PERS. COMM'NCourt:Supreme Court


Related Case(s):85067


Lower Court Case(s):NONEClassification:Original Proceeding - Civil - Proper Person Writ Petition


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerMichael Whitfield
					In Proper Person
				


RespondentLorna WardAaron D. Ford
							(Attorney General/Carson City)
						Kevin A. Pick
							(Attorney General/Reno)
						


RespondentNevada State Personnel CommissionAaron D. Ford
							(Attorney General/Carson City)
						Kevin A. Pick
							(Attorney General/Reno)
						


RespondentThe State of Nevada Department of CorrectionsAaron D. Ford
							(Attorney General/Carson City)
						Kevin A. Pick
							(Attorney General/Reno)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


10/10/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


08/30/2022Filing FeePetition Filing Fee Paid. $250.00 from Michael Whitfield.  Cash. (SC)


08/30/2022Petition/WritFiled Proper Person Petition for Writ of Habeas Corpus. (SC)22-27229




08/30/2022Other Incoming DocumentFiled Proper Person Document. Joint Appendix. (SC)22-27230




08/30/2022Notice/OutgoingIssued Notice to Provide Proof of Service. Due date: 10 days. (SC)22-27232




09/07/2022Notice/IncomingFiled Certificate of Service (Petition of Writ of Habeas Corpus and Joint Appendix). (SC)22-27985




09/12/2022Notice/IncomingFiled Proper Person's Proof of Service for Petition for Writ. (SC)22-28471




09/15/2022Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  RP/JH/LS  (SC)22-28875





Combined Case View